Opinion filed June 21, 2018




                                                 In The

            Eleventh Court
                      __________
                                of Appeals
                                      No. 11-18-00145-CR
                                          __________
                       JESSIE LANDON FOSTER, Appellant
                                     V.
                         THE STATE OF TEXAS, Appellee

                          On Appeal from the 32nd District Court
                                  Fisher County, Texas
                               Trial Court Cause No. 3468

                           MEMORANDUM OPINION
        Appellant, Jessie Landon Foster, has filed a motion to dismiss this appeal. In
the motion, Appellant asks that his notice of appeal be withdrawn and that this appeal
be dismissed. The motion is signed by Appellant’s counsel, and an affidavit attached
to the motion is signed by Appellant. See TEX. R. APP. P. 42.2.
        The motion is granted, and the appeal is dismissed.


June 21, 2018                                                               PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.